Appeal from a judgment of the Oneida County Court (Barry M. Donalty, J.), rendered May 16, 2002. The judgment convicted defendant, upon a jury verdict, of murder in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him, following a jury trial, of murder in the second degree (Penal Law § 125.25 [1]), defendant contends that the verdict is against the weight of the evidence and that the conviction is not supported by legally sufficient evidence. We reject those contentions (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). There were several eyewitnesses to the shooting, and it cannot be said that the testimony of those witnesses was incredible as a matter of law (see People v Butler, 2 AD3d 1457 [2003], lv denied 3 NY3d 637 [2004]; People v Stroman, 83 AD2d 370, 372-373 [1981]). Nor is there merit to defendant’s contention that the sentence is unduly harsh or severe. We have considered the contentions raised in defendant’s pro se supplemental brief and conclude that they are without merit. Present—Green, J.P., Hurlbutt, Martoche, Lawton and Hayes, JJ.